Name: Council Regulation (EEC) No 3591/81 of 7 December 1981 temporarily suspending in full the autonomous Common Customs Tariff duty on certain apparatus falling within heading No ex 90.20
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12. 81 Official Journal of the European Communities No L 361 /3 COUNCIL REGULATION (EEC) No 3591/81 of 7 December 1981 temporarily suspending in full the autonomous Common Customs Tariff duty on certain apparatus falling within heading No ex 90.20 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 From 1 January until 30 June 1982 the autonomous Common Customs Tariff duty on the product indi ­ cated below shall be suspended in full : CCT heading No Description ex 90.20 Apparatus for the irradiation of biological samples incorporating permanently shielded caesium 137 radioactive sources, an exposure chamber whose volume does not exceed 930 cubic centimetres, an elec ­ trically driven turntable and a digital timer Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product referred to in Article 1 of this Regulation is not suffi ­ cient to meet the Community's needs ; whereas it is therefore in the Community's interest to suspend in full the autonomous Common Customs Tariff duties on this product ; Whereas, taking account of the difficulties involved in accurately assessing the development of the situation in the sector concerned in the near future , this suspen ­ sion measure should be taken only temporarily, Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1981 . For the Council The President CARRINGTON